DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a National Stage of International Application No. PCT/CN2017/094017 filed July 24, 2017.  
Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated January 23, 2020. Claims 1-22 have been canceled; claims 23-36 are new. Claims 23-36 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Specification
6.	The title of the invention is not descriptive.
The title of this application is “METHODS AND DEVICES FOR DATA TRANSMISSION.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. A substitution of a new title is anticipated. 
Claim Objections
7.	Claims 23-36 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 23, it recites, “A method performed by a terminal device, comprising: 
receiving a plurality of PDSCHs (Physical Downlink Shared Channels), and 
receiving a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs, wherein parameters of the plurality of DMRSs are same.” 
A channel is a communication medium, the path that data/signal takes from source to destination.
The examiner objects the usage of the term “receiving a plurality of PDSCHs (Physical Downlink Shared Channels)” as indicated in italics in the 1ST receiving function above and suggests amending the term to include what is received via the channel by the terminal device, e.g., “receiving data via a plurality of PDSCHs (Physical Downlink Shared Channels),” so the claim language goes along with the technical terms used in telecommunications. 
Similar objections apply to the usage of the term “receiving a PDSCH (Physical Downlink Shared Channel)” in claim 28 line 2; the term “receive a plurality of PDSCHs (Physical Downlink Shared Channels)” in claim 29 line 2; the term “transmitting, to a terminal device, a plurality of PDSCHs (Physical Downlink Shared Channels)” in claim 34 line 2.
Claims 24-27, 30-33, 35 and 36 are objected to since, they all depend from claim 23, 29 or 34.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 23-25 and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 2018/0278395).
Regarding claim 23, Yoon teaches the method performed by a terminal device (paragraph [0320] lines 1-6; Examiner’s Notes: the terminal as shown in FIG. 11 of the 
receiving a plurality of PDSCHs (Physical Downlink Shared Channels) (paragraphs [0347] lines 1-23 & [0449] lines 1-3; Examiner’s Notes: the prior art teaches that the base station transmits a DMRS in each DMRS configuration type for each PDSCH to UE/terminal; in fact, the UE/terminal receiving information through multiple PDSCHs in the prior art teaches the limitation of “receiving a plurality of PDSCHs (Physical Downlink Shared Channels)” in the instant application), and 
receiving a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs (paragraphs [0353] lines 1-19 & [0449] lines 1-3; Examiner’s Notes: the base station transmitting a DMRS through/for each PDSCH to UE in the prior art teaches the limitation of “receiving a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs” in the instant application), 
wherein parameters of the plurality of DMRSs are same (paragraph [0454] lines 1-13; Examiner’s Notes: elements, e.g., a layer and an antenna port, of each DMRS in the prior art teaches the limitation of “parameters of the plurality of DMRSs;” in fact, multiple DMRSs all including same elements, e.g., a layer and an antenna port, in the prior art teaches the limitation of “parameters of the plurality of DMRSs are same” in the instant application).  
Regarding claim 24, Yoon further teaches the method, wherein the parameters of the plurality of DMRSs comprise at least one of a DMRS configuration type, a number of 
Regarding claim 25, Yoon further teaches the method, wherein parameters of the plurality of DMRSs are same if the plurality of PDSCHs are received from a plurality of TRPs (Transmission Reception Points) (paragraph [0259] lines 1-21; Examiner’s Notes: TRPs (Transmission Reception Points) in the prior art teaches the limitation of “a plurality of TRPs (Transmission Reception Points);” in fact, receiving information through PDSCHs from multiple TRPs in the prior art teaches this limitation in the instant application).  
Regarding claim 29, Yoon teaches the terminal device comprising a processor (paragraphs [0320] lines 1-6 & [0335] lines 1-3; Examiner’s Notes: the terminal as shown in FIG. 11 (and 1250 in FIG. 12) of the prior art teaches the limitation of “terminal device;” processor 1260 in the prior art teaches the limitation of “a processor” in the instant application) configured to: 
receive a plurality of PDSCHs (Physical Downlink Shared Channels) (paragraphs [0347] lines 1-23 & [0449] lines 1-3; Examiner’s Notes: the prior art teaches that the 
receive a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs (paragraphs [0353] lines 1-19 & [0449] lines 1-3; Examiner’s Notes: the base station transmitting a DMRS through/for each PDSCH to UE in the prior art teaches the limitation of “receive a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs” in the instant application), 
wherein parameters of the plurality of DMRSs are same (paragraph [0454] lines 1-13; Examiner’s Notes: elements, e.g., an number of layers and an antenna port number, of each DMRS teaches the limitation of “parameters of the plurality of DMRSs;” in fact, multiple DMRSs all including same elements, e.g., an number of layers and an antenna port number, in the prior art teaches the limitation of “parameters of the plurality of DMRSs are same” in the instant application).  
Regarding claim 30, Yoon further teaches the terminal device, wherein the parameters of the plurality of DMRSs comprise at least one of a DMRS configuration type, a number of symbols for a front-loaded DMRS, an additional DMRS existed or not, and a number of symbols for the additional DMRS (paragraph [0454] lines 1-13; Examiner’s Notes: the DMRS configuration type in the prior art teaches the limitation of “DMRS configuration type;” in fact, the DMRS configuration type associated with the elements, e.g., a layer and an antenna port, in the prior art teaches the limitation of 
Regarding claim 31, Yoon further teaches the terminal device, wherein parameters of the plurality of DMRSs are same if the plurality of PDSCHs are received from a plurality of TRPs (Transmission Reception Points) (paragraph [0259] lines 1-21; Examiner’s Notes: TRPs (Transmission Reception Points) in the prior art teaches the limitation of “a plurality of TRPs (Transmission Reception Points);” in fact, receiving information through PDSCHs from multiple TRPs in the prior art teaches this limitation in the instant application).  

 Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
12.	Claims 26, 27, and 32-36 rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0278395) in view of Gong et al. (US 2020/0154467).

Gong et al. from the same or similar field of endeavor teach implementing fairness of the method, monitoring a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs (paragraph [0206] lines 1-31; Examiner’s Notes: scheduling multiple PDSCHs in the prior art teaches the limitation of “scheduling the plurality of PDSCHs;” in fact, monitoring multiple PDCCHs and each PDCCH is used to schedule a respective PDSCH in the prior art teaches the limitation of “monitoring a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gong et al. in the system of Yoon. 
The motivation for implementing monitoring a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs, is to further enhance the mechanism of control information for scheduling a transmission resource for downlink and uplink communications between one or more TRPs and one or more UEs, wherein one Physical Downlink Control Channel (PDCCH) for DL control information transmission is assumed to carry at least one assignment or scheduling information block for at least one Physical Downlink Shared Channel (PDSCH) for DL 
Regarding claim 27, Yoon teaches the method without explicitly teaching monitoring the plurality of PDCCHs transmitted from a plurality of TRPs. 
Gong et al. from the same or similar field of endeavor teach implementing fairness of the method, monitoring the plurality of PDCCHs transmitted from a plurality of TRPs (paragraph [0206] lines 1-6; Examiner’s Notes: monitoring multiple PDCCHs in the prior art teaches the limitation of “monitoring the plurality of PDCCHs;” in fact, monitoring multiple PDCCHs and each PDCCH is transmitted from a separate TRP in the prior art teaches the limitation of “monitoring the plurality of PDCCHs transmitted from a plurality of TRPs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gong et al. in the system of Yoon. 
The motivation for implementing monitoring the plurality of PDCCHs transmitted from a plurality of TRPs, is to further enhance the mechanism of control information for scheduling a transmission resource for downlink and uplink communications between one or more TRPs and one or more UEs, wherein one Physical Downlink Control Channel (PDCCH) for DL control information transmission is assumed to carry at least one assignment or scheduling information block for at least one Physical Downlink 
Regarding claim 32, Yoon teaches the terminal device without explicitly teaching monitoring a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs. 
Gong et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the processor further configured to monitor a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs (paragraph [0206] lines 1-31; Examiner’s Notes: scheduling multiple PDSCHs in the prior art teaches the limitation of “scheduling the plurality of PDSCHs;” in fact, monitoring multiple PDCCHs and each PDCCH is used to schedule a respective PDSCH in the prior art teaches the limitation of “monitoring a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gong et al. in the system of Yoon. The motivation for implementing monitoring a plurality of PDCCHs (Physical Downlink Control Channels) for scheduling the plurality of PDSCHs, is to further enhance the mechanism of control information for scheduling a transmission resource for downlink and uplink communications between one or more TRPs and one or more UEs, wherein one Physical Downlink Control Channel (PDCCH) for DL control information transmission is assumed to carry at least one assignment or scheduling 
Regarding claim 33, Yoon teaches the terminal device without explicitly teaching monitoring the plurality of PDCCHs transmitted from a plurality of TRPs. 
Gong et al. from the same or similar field of endeavor teach implementing fairness of the method, monitoring the plurality of PDCCHs transmitted from a plurality of TRPs (paragraph [0206] lines 1-6; Examiner’s Notes: monitoring multiple PDCCHs in the prior art teaches the limitation of “monitoring the plurality of PDCCHs;” in fact, monitoring multiple PDCCHs and each PDCCH is transmitted from a separate TRP in the prior art teaches the limitation of “monitoring the plurality of PDCCHs transmitted from a plurality of TRPs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gong et al. in the system of Yoon. 
The motivation for implementing monitoring the plurality of PDCCHs transmitted from a plurality of TRPs, is to further enhance the mechanism of control information for scheduling a transmission resource for downlink and uplink communications between one or more TRPs and one or more UEs, wherein one Physical Downlink Control Channel (PDCCH) for DL control information transmission is assumed to carry at least one assignment or scheduling information block for at least one Physical Downlink 
Regarding claim 34, Yoon teaches the method performed by a network device (paragraph [0320] lines 1-6; Examiner’s Notes: the base station as shown in FIG. 11 of the prior art teaches the limitation of “a network device” in the instant application), comprising: 
transmitting, to a terminal device, a plurality of PDSCHs (Physical Downlink Shared Channels) (paragraphs [0347] lines 1-23 & [0449] lines 1-3; Examiner’s Notes: the terminal as shown in FIG. 11 of the prior art teaches the limitation of “a terminal device” and the prior art teaches that the base station transmits a DMRS in each DMRS configuration type for each PDSCH to UE/terminal; in fact, the base station transmitting information through multiple PDSCHs in the prior art teaches the limitation of “transmitting, to a terminal device, a plurality of PDSCHs (Physical Downlink Shared Channels)” in the instant application), and 
transmitting, to the terminal device, a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs (paragraphs [0353] lines 1-19 & [0449] lines 1-3; Examiner’s Notes: the base station transmitting a DMRS through/for each PDSCH to UE in the prior art teaches the limitation of “transmitting, to the terminal device, a plurality of DMRSs (Demodulation Reference Signals) associated to the plurality of PDSCHs” in the instant application), 

Yoon teaches the method without explicitly teaching a plurality of PDSCHs (Physical Downlink Shared Channels) scheduled by a plurality of PDCCHs (Physical Downlink Control Channels). 
Gong et al. from the same or similar field of endeavor teach implementing fairness of the method, transmitting, to a terminal device, a plurality of PDSCHs (Physical Downlink Shared Channels) scheduled by a plurality of PDCCHs (Physical Downlink Control Channels) (paragraph [0206] lines 1-31; Examiner’s Notes: scheduling multiple PDSCHs in the prior art teaches the limitation of “a plurality of PDSCHs scheduled;” in fact, monitoring multiple PDCCHs and each PDCCH is used to schedule a respective PDSCH in the prior art teaches the limitation of “transmitting, to a terminal device, a plurality of PDSCHs (Physical Downlink Shared Channels) scheduled by a plurality of PDCCHs” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gong et al. in the system of Yoon. The motivation for implementing a plurality of PDSCHs (Physical Downlink Shared Channels) scheduled by a plurality of PDCCHs (Physical Downlink 
Regarding claim 35, Gong et al. further teach the method: 
transmitting, to the terminal device, a PDCCH configuration (paragraph [0204] lines 1-21; Examiner’s Notes: transmitting PDCCH configuration specific in the prior art teaches the limitation of “transmitting, to the terminal device, a PDCCH configuration” in the instant application), and 
transmitting the plurality of PDSCHs scheduled by the plurality of PDCCHs based on the PDCCH configuration (paragraph [0206] lines 1-31; Examiner’s Notes: scheduling multiple PDSCHs in the prior art teaches the limitation of “a plurality of PDSCHs scheduled;” in fact, transmitting multiple PDCCHs and each PDCCH associated with PDCCH configuration specific is used to schedule a respective PDSCH in the prior art teaches the limitation of “transmitting the plurality of PDSCHs scheduled by the plurality of PDCCHs based on the PDCCH configuration” in the instant application).
.  

Allowable Subject Matter
13.	Claim 28 is objected to under 37 CFR 1.75(c) as presented above, but would be allowable if rewritten to overcome the issue of claim objection. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yoon (US 2018/0278395) and Gong et al. (US 2020/0154467) are generally directed to techniques for a reference signal generation and mapping, including determining a first set of antenna ports for a demodulation reference signal (DM-RS) transmission, determining, based on the first set, a frequency index associated with four adjacent resource elements, wherein the four adjacent resource elements correspond to two adjacent symbols in a time axis and to two 
However, in consideration of the preliminary amendment submitted and the information disclosure statement filed on January 23, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6receiving a DMRS (Demodulation Reference Signal) with a plurality of DMRS ports, the DMRS being associated to the PDSCH,” and “wherein one set of the plurality of DMRS ports and another set of the plurality of DMRS ports are from the different TRPs, and the one set of the plurality of DMRS ports and another set of the plurality of DMRS ports are multiplexed with FDM (frequency domain multiplexing),” as specified in claim 28.
Conclusion
: 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WEI ZHAO/           Primary Examiner
Art Unit 2473